July 03, 2009


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548
Ms. Cynthia T. Sheppard
Post Office Box 67
Cuero, TX 77954

RE:   Case Number:  07-0410
      Court of Appeals Number:  13-05-00729-CV
      Trial Court Number:  2002-5-14175

Style:      EMPLOYEES RETIREMENT SYSTEM OF TEXAS
      v.
      XAVIER DUENEZ AND IRENE DUENEZ

Dear Counsel:

      Today the Supreme Court of Texas issued an opinions  and  judgment  in
the above-referenced cause.  The judgment is enclosed.   You  may  obtain  a
copy              of              the              opinions              at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   opinions   by   email,    please    contact    Claudia    Jenks    at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure:  Judgment
|cc:|Ms. Cathy Wilborn      |
|   |Ms. Pamela Martin      |
|   |Hartgrove              |